DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 7/30/2021, with respect to the rejection(s) of claim(s) 1-9, 11, 15, 16, 21, 22, 27, 28, 31-33, 70 under 35 U.S.C. 103 have been fully considered. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ow US 20140165176 A1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 11, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 2002/0032728 A1) in view of Micucci (US 2013/0275509 A1), further in view of  Liu (US 2014/0280859 A1), further in view of Mao (US 2014/0283120 A1), and further in view of Ow (US 20140165176 A1). 
Regarding Claims 1 and 33
Sako teaches: 

A method of controlling downloading of a first file in a cloud storage service, the method comprising: acquiring an activity parameter representative of total download activity of the first file by the plurality of users from the cloud storage service via the communication network (fig. 5 ¶88 The personal status of each user typically comprises a user ID, a download count, a user level) 

the activity parameter comprising an indication of a number of different users downloading the first file (fig. 5 ¶88 The personal status of each user typically comprises a user ID, a download count, a user level)

Sako does not teach: 

the first file having been uploaded to the cloud storage service by a first client device associated with a first user via a communication network, the first user being one of a plurality of users associated with the cloud storage service; 

the method being executable at a server hosting the cloud storage service, the plurality of users downloading the first file via a hyperlink by their respective data transmittal path to the server; and responsive to the number of different users downloading the first file being above a pre- determined threshold, applying a 

Micucci teaches:

the first file having been uploaded to the cloud storage service by a first client device associated with a first user via a communication network (¶7 uploading file to cloud storage service, multiple users with associated devices using Dropbox file hosting system); 

the first user being one of a plurality of users associated with the cloud storage service (¶7 uploading file to cloud storage service, multiple users with associated devices using Dropbox file hosting system); 

the method being executable at a server hosting the cloud storage service (¶2 cloud-based networking server); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako in light of Micucci in order for automatically synchronizing files between a cloud-based social networking server and an associated client application running on desktop and mobile computing devices (Micucci ¶2).

Sako-Micucci does not teach: 

the plurality of users downloading the first file via a hyperlink by their respective data transmittal path to the server; and responsive to the number of different users downloading the first file being above a pre- determined threshold, applying a first remedial action to the downloading of the first file, the first remedial action comprising: determining whether the first uploading client device from which the first file has been previously uploaded is downloading the first file; in response to the first uploading client device downloading the first file, restricting downloading of the first file by the plurality of users, without restricting the downloading of the first file by the first uploading client device

Liu teaches:

the plurality of users downloading the first file via a hyperlink by their respective data transmittal path to the server, (¶57 download link entry address is clicked (downloading the first file via an hyperlink), determining whether to allow downloading the network resource based on the download control condition (acquiring an activity parameter representative of total download activity of the first file by the plurality of users from the cloud storage service)), and

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci in light of Liu in order to provide posting and sharing download information of a network resource, i.e. a source download link address, for downloading by all the users (Liu ¶13); and


Sako-Micucci-Liu does not teach: 

and responsive to the number of different users downloading the first file being above a pre- determined threshold, applying a first remedial action to the downloading of the first file, the first remedial action comprising: determining whether the first uploading client device from which the first file has been previously uploaded is downloading the first file; in response to the first uploading client device downloading the first file, restricting downloading of the first file by the plurality of users, without restricting the downloading of the first file by the first uploading client device

Mao teaches:

responsive to the number of different users downloading the first file being above a pre-determined threshold, applying a first remedial action to the downloading of the first file (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the first group of users with a first access token, remedial action will not be applied to second group of users with a second access token that have previously uploaded the file ¶52 ¶56 First and second group of users (number of different users downloading the first file))
(Mao ¶2).


Sako-Micucci-Liu-Mao does not teach: 

the first remedial action comprising: determining whether the first uploading client device from which the first file has been previously uploaded is downloading the first file; in response to the first uploading client device downloading the first file, restricting downloading of the first file by the plurality of users, without restricting the downloading of the first file by the first uploading client device


Ow teaches: 

the first remedial action comprising: determining whether the first client device from which the first file has been previously uploaded is downloading the first file (¶9 a user typically downloads a copy of the digital media file(s), user shares the file (uploading) with recipients while maintaining control of the media being shared and limiting the number of copies being downloaded, file sharing system provides enhanced control elements to enable the media owner to manage, control and otherwise administrate their personal media shares); 
in response to the first client device downloading the first file, affecting downloading of the first file by the plurality of users, without affecting the downloading of the first file by the first client device (¶11 the file sharing system includes functionality that limits the user receiving the media to make copies, forward or distribute the media, or otherwise download it (first client device is the owner who uploaded the first file to file sharing, owner of the file has unlimited access to shared file, while the remedial action will be affecting the recipient of the file)), 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci-Liu-Mao in light of Ow in order to provide a file sharing systems and methods disclosed herein that enables a user to select and share any number of files, folders, songs, videos, pictures and other digital media with an unlimited number of recipients while maintaining control of the media being shared and (Ow ¶11).





Regarding Claim 11

Sako-Micucci-Liu-Mao-Ow teaches: 

The method of claim 1.

Sako teaches:
The method of claim 1, wherein the activity parameter is a combination of a number of different users downloading the first file and at least one of: a number of times the first file is downloaded and a bandwidth occupied by the total download activity of the first file (fig. 5 ¶88 The personal status of each user typically comprises a user ID, a download count, a user level)

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sako-Micucci-Liu-Mao-Ow as applied to claim 1 above, and further in view of Gauda (US 2013/0305039 A1).
Regarding Claim 2

Sako-Micucci-Liu-Mao-Ow teaches: 

The method of claim 1.

Liu teaches: 

wherein the total download activity comprises download activity via the first hyperlink and download activity by the first user (¶57 download link entry address is clicked (downloading the first file via an hyperlink by a first user), determining whether to allow downloading the network resource based on the download control condition (number of times the first file is downloaded), setting of the download control condition corresponding to the network resource may include setting a maximum number of times the network resource may be downloaded); and 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci in light of Liu in order to provide posting and sharing download information of a network resource, i.e. a source download link address, for downloading by all the users (Liu ¶13).

Mao teaches: 

wherein the first remedial action is applied only to downloading of the first file via the first hyperlink, such that downloading of the first file by the first user is not restricted (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the first group of users with a first access token, remedial action will not be applied to second group of users with a second access token that have previously uploaded the file ¶52 ¶56 First and second group of users (number of different users downloading the first file))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci-Liu in light of Mao in order for managing data assets such as content presented to one or more devices or users (Mao ¶2).
.
Sako-Micucci-Liu-Mao-Ow does not teach: 

The method of claim 1, wherein: the first user sends a first hyperlink for accessing the first file via the communication network to a second client device associated with a second user ; 

Gaude teaches:

The method of claim 1, wherein: the first user sends a first hyperlink for accessing the first file via the communication network to a second client device associated with a second user (¶2 two users with the same file, or two files with the same chunk of data, will create one or more identical encrypted chunks and only the first transmission of an encrypted chunk is required. ¶126 bandwidth is reduced with storing duplicative data in the cloud storage system 935 ¶158 providing links to the cloud file systems available ¶200 the user can elect to share (sends a first hyperlink for accessing the first file via the communication network to a second client device) the files selected with another user who receives a link to navigate to the uploaded files and can choose to view and/or download those files).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sako-Micucci-Liu-Mao-Ow in light of Gauda in order to incorporate the deduplication and hyperlink features in the invention of Luecke to ensure convenience of accessing files (Gauda ¶4).
 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sako-Micucci-Liu-Mao-Ow -Gauda as applied to claim 2 above, and further in view of Murase (US 2009/0083563 A1). 

Regarding Claim 3
Sako-Micucci-Liu-Mao-Ow -Gauda does not teach: 

The method of claim 2, wherein a second file is uploaded by a third uploading client device associated with a third user via the communication network, the second file being compared after uploading to the first file using a deduplication process
wherein: a) if the second file is not duplicative of the first file in the cloud storage service, then the second file is stored in the cloud storage service in association with the third user; or, b) if the second file is duplicative of the first file in the cloud storage service, then the second file is not stored in the cloud storage service, and an association is created between the first file and the third user.

Murase teaches:

The method of claim 2, wherein a second file is uploaded by a third uploading client device associated with a third user via the communication network, the second file being compared after uploading to the first file using a deduplication process (¶5 a typical de-duplication function breaks down the data stream into smaller chunks of data and compares the content of each chunk of data to chunks previously stored in the storage environment. If the same chunk of data has already been stored in the storage system, then the storage system just makes a new link to the already -stored data chunk, rather than storing the new data chunk that has same content); 

wherein: a) if the second file is not duplicative of the first file in the cloud storage service, then the second file is stored in the cloud storage service in association with the third user (¶5 a typical de-duplication function breaks down the data stream into smaller chunks of data and compares the content of each chunk of data to chunks previously stored in the storage environment. If the same chunk of data has already been stored in the storage system, then the storage system just makes a new link to the already -stored data chunk, rather than storing the new data chunk that has same content); or, 

b) if the second file is duplicative of the first file in the cloud storage service, then the second file is not stored in the cloud storage service, and an association is created between the first file and the third user (¶5 a typical de-duplication function breaks down the data stream into smaller chunks of data and compares the content of each chunk of data to chunks previously stored in the storage environment. If the same chunk of data has already been stored in the storage system, then the storage system just makes a new link to the already -stored data chunk, rather than storing the new data chunk that has same content).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Sako-Micucci-Liu-Mao-Ow -Gauda in light of Murase  in order to provide solutions for addressing the tremendous increase in the amount of data being stored (Murase ¶5).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sako-Micucci-Liu-Mao-Ow -Gauda-Murase as applied to claim 2 above, and further in view of Luecke (US 2014/0052825 A1). 

Regarding Claim 32 

Sako-Micucci-Liu-Mao-Ow -Gauda-Murase teaches:

The method of claim 2.

Gauda teaches:

(¶2 two users with the same file, or two files with the same chunk of data, will create one or more identical encrypted chunks and only the first transmission of an encrypted chunk is required. ¶126 bandwidth is reduced with storing duplicative data in the cloud storage system 935 ¶158 providing links to the cloud file systems available ¶200 the user can elect to share the files selected with another user who receives a link to navigate to the uploaded files and can choose to view and/or download those files).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sako-Micucci-Liu-Mao-Ow in light of Gauda in order to incorporate the deduplication and hyperlink features in the invention of Luecke to ensure convenience of accessing files (Gauda ¶4).

Sako-Micucci-Liu-Mao-Ow -Gauda-Murase does not teach:

The method of claim 2, wherein said applying the first remedial action comprises: (1) generating a trigger;

(2) sending the trigger via the communication network to the second client device; and 

(3) the trigger causing the second client device to apply the first remedial action to the downloading of the first file by the second  

Luecke teaches:

The method of claim 2, wherein said applying the first remedial action comprises: (1) generating a trigger (¶68 the bulk of the traffic is sent through faster pathways but the slower pathways [applied remedial action] can be retried occasionally to validate that their performance has not changed, ¶99 a pathway selection engine 566 having a probability-based pathway selection engine 568, a weighted random choice based pathway selection engine 570, a mode change trigger module 571 [generating a trigger);

(2) sending the trigger via the communication network to the second client device (¶112 the mode change trigger detector 571 can include a throttling detector (not shown) that can detect whether a connection being throttled or has a bandwidth cap (via communication network) or other limitations that can prevent optimization of the upload/download performance); and 

(3) the trigger causing the second client device to apply the first remedial action to the downloading of the first file by the second  (¶105 an upload speed threshold or size threshold for filtering out outliers can be established and/or periodically adjusted (applying remedial actions to a file or files) based on analysis of historical upload/download data, determination of the theoretical maximum upload/download speed, and the like, for example, ¶68 the bulk of the traffic is sent through faster pathways but the slower pathways [multiple pathways, resulting in multiple applied remedial actions for multiple users] can be retried occasionally to validate that their performance has not changed, ¶99 a pathway selection engine 566 having a probability-based pathway selection engine 568, a weighted random choice based pathway selection engine 570, a mode change trigger module 571 (generating a trigger)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system Sako-Micucci-Liu-Mao-Ow -Gauda-Murase in light of Luecke in order for providing enhancement of upload and/or download performance based on client and/or server feedback information (Luecke abstract).

Claims 4-6, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sako-Micucci-Liu-Mao-Ow -Gauda-Murase as applied to claim 3 above, and further in view of Luecke (US 2014/0052825 A1). 
Regarding Claim 4
Sako-Micucci-Liu-Mao-Ow -Gauda-Murase teaches:

The method of claim 3.

Gauda teaches:

The method of claim 3, wherein the second file was duplicative of the first file, and the third user sends a second hyperlink for accessing the first file via the communication network to a fourth client device associated with a fourth user (¶2 two users with the same file, or two files with the same chunk of data, will create one or more identical encrypted chunks and only the first transmission of an encrypted chunk is required. ¶126 bandwidth is reduced with storing duplicative data in the cloud storage system 935 ¶158 providing links to the cloud file systems available ¶200 the user can elect to share the files selected with another user who receives a link to navigate to the uploaded files and can choose to view and/or download those files).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sako-Micucci-Liu-Mao-Ow in light of Gauda in order to incorporate the deduplication and hyperlink features in the invention of Luecke to ensure convenience of accessing files (Gauda ¶4).


Mao teaches: 

and the first remedial action is applied only to downloading the first file via the first hyperlink and the second hyperlink, such that downloading of the first file by the first user and the third user is not restricted (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the first group of users with a first access token, remedial action will not be applied to second group of users with a second access token that have previously uploaded the file ¶52 ¶56 First and second group of users (number of different users downloading the first file))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci-Liu in light of Mao in order for managing data assets such as content presented to one or more devices or users (Mao ¶2).


Sako-Micucci-Liu-Mao-Ow -Gauda-Murase does not teach:

the total download activity comprises download activity via the first hyperlink and the second hyperlink and download activity by the first user and the third user

Luecke teaches:

the total download activity comprises download activity via the first hyperlink and the second hyperlink and download activity by the first user and the third user (¶96 the upload data analysis module 534 can determine percentage of users (activity parameter representing total download activity of a file) (e.g., total users, enterprise account users, free account users (multiple users) that map to edge nodes, CDNs and/or the host server (from the cloud storage service via the communication network)); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci-Liu-Mao-Ow -Gauda-Murase in light of Luecke in order for providing enhancement of upload and/or download performance based on client and/or server feedback information (Luecke abstract).



Regarding Claim 5,

Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke teaches: 

The method of claim 4.

Mao teaches:

The method of claim 4, further comprising: after the first remedial action has been applied, appreciating a second activity parameter representative of total download activity of the first file from the cloud storage service via the communication network (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the first group of users with a first access token, remedial action will not be applied to second group of users with a second access token that have previously uploaded the file ¶52 ¶56 First and second group of users (number of different users downloading the first file))


responsive to the second activity parameter being above the pre-determined threshold, applying a second remedial action to the downloading of the first file by any one of the first user and the third user (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci-Liu in light of Mao in order for managing data assets such as content presented to one or more devices or users (Mao ¶2).




Regarding Claim 6

Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke teaches: 

The method of claim 4.

Mao teaches:

The method of claim 4, further comprising: after the first remedial action has been applied, acquiring a second activity parameter representative of total download activity of the first file from the cloud storage service via the communication network, (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group)

the acquiring of the second activity parameter being implemented at a pre-determined period of time after said acquiring of said activity parameter (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group)

responsive to the second activity parameter being above the pre-determined threshold, acquiring a third activity parameter and a fourth activity parameter representative of download activity of the first file from the cloud storage service via the communication network by the first user and the third user, respectively (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group)

responsive to any one of the third activity parameter and the fourth activity parameter being above a second pre-determined threshold, applying a second remedial action to the downloading of the first file by any one of the first user and the third user, respectively (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci-Liu in light of Mao in order for managing data assets such as content presented to one or more devices or users (Mao ¶2).


Regarding Claim 15

Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke teaches:  



Mao teaches:

The method of claim 5, wherein the second activity parameter is at least one of the following: the number of times the first file is downloaded, the number of different users downloading the first file, and the bandwidth occupied by the total download activity of the first file from the cloud storage service via the communication network (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci-Liu in light of Mao in order for managing data assets such as content presented to one or more devices or users (Mao ¶2).

Regarding Claim 16

Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke teaches: 

The method of claim 6.

Mao teaches:

The method of claim 6, wherein the third and fourth activity parameters are independently at least one of the following: the number of times the first file is downloaded, the number of different users downloading the first file, and the bandwidth occupied by the total download activity of the first file from the cloud storage service via the communication network (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci-Liu in light of Mao in order for managing data assets such as content presented to one or more devices or users (Mao ¶2).

Claims 21, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke as applied to claim 5 above, further in view of Fushman (US 2015/0135337 A1).

Regarding Claim 21
Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke does not teach: 

The method of claim 5, wherein the pre-determined threshold is at least one of the following: the first file being downloaded at least 100 times; the first file being downloaded at least 300 times; the first file being downloaded by at least 100 different users; the first file being downloaded by at least 300 different users; and at least 100 GB of bandwidth occupied by the total download activity of the first file from the cloud storage service via the communication network.

Fushman teaches:
The method of claim 5, wherein the pre-determined threshold is at least one of the following: the first file being downloaded at least 100 times; the first file being downloaded at least 300 times; the first file being downloaded by at least 100 different users; the first file being downloaded by at least 300 different users; and at least 100 GB of bandwidth occupied by the total download activity of the first file from the cloud storage service via the communication network (¶42 Activity thresholds 310 can include limitations that are set when the shareable link is created, these limitations can include a view count limit, activity thresholds can be used to trigger one or more actions related to the shareable link, comparing the number of times the content item has been downloaded to a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sako-Micucci-Liu-Mao-Ow -Gauda-(Fushman abstract).





Regarding Claim 22

Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke does not teach: 


The method of claim 5, wherein the second pre-determined threshold is at least one of the following: the first file being downloaded at least 100 times; the first file being downloaded at least 300 times; the first file being downloaded by at least 100 different users; the first file being downloaded by at least 300 different users; and at least 100 GB of bandwidth occupied by the total download activity of the first file from the cloud storage service via the communication network 

Fushman teaches: 

The method of claim 5, wherein the second pre-determined threshold is at least one of the following: the first file being downloaded at least 100 times; the first file being downloaded at least 300 times; the first file being downloaded by at least 100 different users; the first file being downloaded by at least 300 different users; and at least 100 GB of bandwidth occupied by the total download activity of the first file from the cloud storage service via the communication network (¶42 Activity thresholds 310 can include limitations that are set when the shareable link is created, these limitations can include a view count limit, activity thresholds can be used to trigger one or more actions related to the shareable link, comparing the number of times the content item has been downloaded to a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke in light of Fushman in order for shareable links to created, share content items, and information pertaining to activity on those shareable links can be monitored and stored in an online content management service (Fushman abstract).

Regarding Claim 28

Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke does not teach:
The method of claim 5, wherein the second remedial action comprises any one of reducing speed of the downloading activity, not allowing the downloading activity, and restricting downloading activity to between the hours of 10 pm and 6 am in the user's local time zone.

Fushman teaches:

The method of claim 5, wherein the second remedial action comprises any one of reducing speed of the downloading activity, not allowing the downloading activity, and restricting downloading activity to between the hours of 10 pm and 6 am in the user's local time zone (¶42 Activity thresholds 310 can include limitations that are set when the shareable link is created, these limitations can include a view count limit, activity thresholds can be used to trigger one or more actions related to the shareable link, comparing the number of times the content item has been downloaded to a threshold).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke in light of Fushman in order for shareable links to created, share content items, and information pertaining to activity on those shareable links can be monitored and stored in an online content management service (Fushman abstract).


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sako-Micucci-Liu-Mao-Ow as applied to claim 1 above, further in view of Fushman (US 2015/0135337 A1).

Regarding Claim 27

Sako-Micucci-Liu-Mao-Ow does not teach: 

The method of claim 1, wherein the first remedial action comprises any one of reducing speed of the downloading activity, not allowing the downloading activity, 

Fushman teaches:

The method of claim 1, wherein the first remedial action comprises any one of reducing speed of the downloading activity, not allowing the downloading activity, and restricting downloading activity to between the hours of 10 pm and 6 am in the user's local time zone (¶42 Activity thresholds 310 can include limitations that are set when the shareable link is created, these limitations can include a view count limit, activity thresholds can be used to trigger one or more actions related to the shareable link, these actions can include reporting shareable link activity, disabling the shareable link).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sako-Micucci-Liu-Mao-Ow in light of Fushman in order for shareable links to created, share content items, and information pertaining to activity on those shareable links can be monitored and stored in an online content management service (Fushman abstract).

Claim 70 is rejected under 35 U.S.C. 103 as being unpatentable Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke as applied to claim 4 above, further in view of Kulkarni (US 2014/0201848 A1).
Regarding Claim 70
Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke does not teach:

The method of claim 4, wherein the first hyperlink and the second hyperlink are the same.

Kulkarni teaches:

The method of claim 4, wherein the first hyperlink and the second hyperlink are the same (¶2 uniform resource locator (URL) that references the shared 
File, Clicking on the URL may direct the recipient to a web page that displays the shared data items for viewing and downloading or the link may be a direct download link to download the shared data item to the recipient's computing device). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system Sako-Micucci-Liu-Mao-Ow -Gauda-Murase-Luecke in light of Kulkarni in order to direct (Kulkarni ¶2). 
 



 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0280859 A1) in view of Micucci (US 2013/0275509 A1), further in view of Srikrishna (US 2013/0262537 A1), further in view of Luecke (US 2014/0052825 A1), further in view of Mao (US 2014/0283120 A1), and further in view of Ow (US 20140165176 A1)
Regarding Claim 7

Liu teaches:

A method of controlling downloading of a first file in a cloud storage service (¶57 setting of the download control condition corresponding to the network resource may include setting a maximum number of times the network resource may be downloaded), 

the method comprising: acquiring an activity parameter representative of total download activity of the first file from the cloud storage service via the communication network (¶57 download link entry address is clicked (downloading the first file via an hyperlink), determining whether to allow downloading the network resource based on the download control condition(acquiring an activity parameter representative of total download activity of the first file by the plurality of users from the cloud storage service));

Liu does not teach:





Micucci teaches:

the first file having been uploaded to the cloud storage service by a first client device associated with a first user via a communication network (¶7 uploading file to cloud storage service, multiple users with associated devices using Dropbox file hosting system)

the first user being one of a plurality of users associated with the cloud storage service (¶7 uploading file to cloud storage service, multiple users with associated devices using Dropbox file hosting system); 

the method being executable at a server hosting the cloud storage service (¶2 cloud-based networking server); 


wherein the first file is further associated with a third user (¶7 uploading file to cloud storage service, multiple users (including the third user) with associated devices using Dropbox file hosting system, for synchronizing data objects across multiple users and/or devices);
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu in light of Micucci in order for automatically synchronizing files between a cloud-based social networking server and an associated client application running on desktop and mobile computing devices (Micucci ¶2).

Liu-Micucci does not teach:


wherein the first user has sent a first hyperlink for accessing the first file via the communication network to a second client device associated with a second user; the third user having uploaded a second file duplicative of the first file in the cloud storage service, such that the second file was not stored in the cloud storage service and an association was created between the first file and the third user; wherein the third user has sent a second hyperlink for accessing the first file via the communication network to a fourth client device associated with a fourth user; the total download activity comprising download activity via the first hyperlink and the second hyperlink and download activity by a plurality of users including the first user, the second user, the third user and the fourth user having downloaded the file by their respective data transmittal path to the server; and responsive to a number of different users downloading the first file being above a pre-determined threshold, applying a first remedial action to the downloading of the first file, the first remedial action comprising: determining, whether at least one of the first user or the third user who previously uploaded the first file or the second file duplicative is downloading the first file; in response to one of the first user or the third user downloading the first file, restricting downloading of the first file by a second subset of the plurality of users comprising at least the second user and the fourth user via the first hyperlink and the second hyperlink, without restricting the downloading of the first file by the first user and the third user .


Srikrishna teaches:

(¶4 storage system allows sharing of the plurality of files between multiple users through a network, ¶21 a file whose URL was shared by the user on a social network); 

the third user having uploaded a second file duplicative of the first file in the cloud storage service, such that the second file was not stored in the cloud storage service and an association was created between the first file and the third user (¶21 collaborative file storage system (cloud storage service), a file whose URL was shared by the user on a social network, first file may be a recently added file to the collaborative file storage system (third user in the network uploading the shared file) ¶19 allows sharing of the plurality of files between multiple users through a network (association between the first file and the third user), Users can upload files and share the files immediately, the limitations “the third user having uploaded a second file duplicative of the first file in the cloud storage service, such that the second file was not stored in the cloud storage service” are non-functional descriptive material. Furthermore, since the second file is duplicative of the first file, it would be reasonable for the second file not to be stored. Also, a collaborative storage system enables users to download, upload, and share file in a social network system); 

wherein the third user has sent a second hyperlink for accessing the first file via the communication network to a fourth client device associated with a fourth user (¶21 collaborative file storage system, a file whose URL was shared by the user on a social network (third user send the hyperlink for accessing the first file);

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lin-Micucci in light of Srikrishna in order to provide a collaborative file storage system provides a platform for sharing files for teams of people working together (Srikrishna ¶19).

Liu-Micucci-Srikrishna does not teach:



the total download activity comprising download activity via the first hyperlink and the second hyperlink and download activity by a plurality of users including the 

responsive to a number of different users downloading the first file being above a pre-determined threshold, applying a first remedial action to the downloading of the first file, the first remedial action comprising: determining, whether at least one of the first user or the third user who previously uploaded the first file or the second file duplicative is downloading the first file; in response to one of the first user or the third user downloading the first file, restricting downloading of the first file by a second subset of the plurality of users comprising at least the second user and the fourth user via the first hyperlink and the second hyperlink, without restricting the downloading of the first file by the first user and the third user .



Luecke teaches:

the total download activity comprising download activity via the first hyperlink and the second hyperlink and download activity by a plurality of users including the first user, the second user, the third user and the fourth user having downloaded the file by their respective data transmittal path to the server (¶96 the upload data analysis module 534 can further determine (a second activity parameter) for each region mapped to an edge server, the percentage of users who are benefitting the edge server at any given time (total download activity of a file or files), percentage of users who are instead experiencing faster uploads via a CDN server or directly to the host server); 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Liu-Micucci-Gauda in light of Luecke in order for providing enhancement of upload and/or download performance based on client and/or server feedback information (Luecke abstract).

Liu-Micucci- Srikrishna-Luecke does not teach:

responsive to a number of different users downloading the first file being above a pre-determined threshold, applying a first remedial action to the downloading of the first file, the first remedial action comprising: determining, whether at least one of the first user or the third user who previously uploaded the first file or the second file duplicative is downloading the first file; in response to one of the first user or the third user downloading the first file, restricting downloading of the first 



Mao teaches:

responsive to a number of different users downloading the first file being above a pre-determined threshold, applying a first remedial action to the downloading of the first file (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group), 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Micucci- Srikrishna-Luecke in light of Mao in order for managing data assets such as content presented to one or more devices or users (Mao ¶2).

Liu-Micucci-Srikrishna-Luecke-Mao does not teach:

the first remedial action comprising: determining, whether at least one of the first user or the third user who previously uploaded the first file or the second file duplicative is downloading the first file; in response to one of the first user or the third user downloading the first file, restricting downloading of the first file by a second subset of the plurality of users comprising at least the second user and the fourth user via the first hyperlink and the second hyperlink, without restricting the downloading of the first file by the first user and the third user .

Ow teaches:

the first remedial action comprising: determining, whether at least one of the first user or the third user who previously uploaded the first file or the second file duplicative is downloading the first file (¶9 a user typically downloads a copy of the digital media file(s), user shares the file (uploading) with receipients while maintaining control of the media being shared and limiting the number of copies being downloaded, file sharing system provides enhanced control elements to enable the media owner to manage, control and otherwise administrate their personal media shares); in response to one of the first user or the third user downloading the first file, restricting downloading of the first file by a second subset of the plurality of users comprising at least the second user and the fourth user via the first hyperlink and the second hyperlink, without restricting the downloading of the first file by the first user and the third user (¶11 the file sharing system includes functionality that limits the user receiving the media to make copies, forward or distribute the media, or otherwise download it (first client device is the owner who uploaded the first file to file sharing, owner of the file has unlimited access to shared file, while the remedial action will be affecting the recipient of the file)), 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Sako-Micucci-Liu-Mao in light of Ow in order to provide a file sharing systems and methods disclosed herein that enables a user to select and share any number of files, folders, songs, videos, pictures and other digital media with an unlimited number of recipients while maintaining control of the media being shared and limiting the number of copies being downloaded or otherwise distributed (Ow ¶11).




Regarding Claim 8

Liu-Micucci-Srikrishna-Luecke-Mao-Ow teaches:
The method of claim 7.
Mao teaches:

The method of claim 7, further comprising: after the first remedial action has been applied to the downloading of the first file via the first hyperlink and the second hyperlink, acquiring a second activity parameter representative of total download activity of the first file from the cloud storage service via the communication network, the acquiring of the second activity parameter being implemented at a pre-determined period of time after said acquiring of said (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group);

responsive to the second activity parameter being above a second pre-determined threshold, applying a second remedial action to the downloading of the first file by any one of the first user and the third user (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Micucci- Srikrishna-Luecke in light of Mao in order for managing data assets such as content presented to one or more devices or users (Mao ¶2).

Regarding Claim 9

Liu-Micucci-Srikrishna-Luecke-Mao-Ow teaches:
The method of claim 7.
Mao teaches:
The method of claim 7, further comprising: after the first remedial action has been applied to the downloading of the first file via the first hyperlink and the second hyperlink, acquiring a second activity parameter representative of total download activity of the first file from the cloud storage service via the communication network, the acquiring of the second activity parameter being implemented at a pre-determined period of time after said acquiring of said (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group)

responsive to the second activity parameter being above a second pre-determined threshold, acquiring a third activity parameter and a fourth activity parameter representative of download activity of the first file from the cloud storage service via the communication network by the first user and the third user, respectively (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group); 

responsive to any one of the third activity parameter and the fourth activity parameter being above any one of said pre-determined threshold and the second pre-determined threshold, applying a second remedial action to the downloading of the first file by any one of the first user and the third user, respectively (¶38 user rights can comprise a right to download a particular data asset up to a certain number of times, When the download threshold (e.g., three downloads) is met, the first access token download of the data asset can be restricted or denied for the group of users with  access token, remedial action will not be applied to users that have previously uploaded the file that are not in the group ¶52 ¶56 First and second group of users (number of different users downloading the first file), second group of users  having a second activity parameter of a number of downloads by the user of the second group)

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-(Mao ¶2).


Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Liu-Micucci-Srikrishna-Luecke-Mao-Ow as applied to claim 7 above, and further in view of Gauda (US 2013/0305039 A1).

Regarding Claims 31 

Liu-Micucci-Srikrishna-Luecke-Mao-Ow teaches:
The method of claim 7.

Luecke teaches:

The method of claim 7, wherein said applying the first remedial action comprises: (1) generating a trigger (¶68 the bulk of the traffic is sent through faster pathways but the slower pathways [applied remedial action] can be retried occasionally to validate that their performance has not changed, ¶99 a pathway selection engine 566 having a probability-based pathway selection engine 568, a weighted random choice based pathway selection engine 570, a mode change trigger module 571 [generating a trigger);

(2) sending the trigger via the communication network to the second client device and the fourth client device (¶112 the mode change trigger detector 571 can include a throttling detector (not shown) that can detect whether a connection being throttled or has a bandwidth cap (via communication network) or other limitations that can prevent optimization of the upload/download performance); and 

(3) the trigger causing the second client device and the fourth client device to apply the first remedial action to the downloading of the first file by the second user and the fourth user, respectively,  (¶105 an upload speed threshold or size threshold for filtering out outliers can be established and/or periodically adjusted (applying remedial actions to a file or files) based on analysis of historical upload/download data, determination of the theoretical maximum upload/download speed, and the like, for example, ¶68 the bulk of the traffic is sent through faster pathways but the slower pathways [multiple pathways, resulting in multiple applied remedial actions for multiple users] can be retried occasionally to validate that their performance has not changed, ¶99 a pathway selection engine 566 having a probability-based pathway selection engine 568, a weighted random choice based pathway selection engine 570, a mode change trigger module 571 (generating a trigger)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu-Micucci- Srikrishna in light of Luecke in order for providing enhancement of upload and/or download performance based on client and/or server feedback information (Luecke abstract).
	
Liu-Micucci-Srikrishna-Luecke-Mao-Ow does not teach:

downloading of the first file by the second user and the fourth user, respectively, via the first hyperlink and the second hyperlink,

Gauda teaches:

downloading of the first file by the second user and the fourth user, respectively, via the first hyperlink and the second hyperlink, (¶2 two users with the same file, or two files with the same chunk of data, will create one or more identical encrypted chunks and only the first transmission of an encrypted chunk is required. ¶126 bandwidth is reduced with storing duplicative data in the cloud storage system 935 ¶158 providing links to the cloud file systems available ¶200 the user can elect to share the files selected with another user who receives a link to navigate to the uploaded files and can choose to view and/or download those files).


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Liu-Micucci-Srikrishna-Luecke-Mao-Ow in light of Gauda in order to incorporate the deduplication and hyperlink features in the invention of Luecke to ensure convenience of accessing files (Gauda ¶4).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        09/09/2021